Citation Nr: 0502609	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-16 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2. Entitlement to service connection for claimed 
undifferentiated schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

A careful review of the record shows that, in a statement 
received at the RO in October 2004, the veteran requested a 
"local hearing with the BVA."  

Since this was received in the month after the certification 
of the appeal to the Board, the veteran has not been afforded 
an opportunity to be scheduled for the requested hearing.  

Accordingly, a remand to schedule the veteran for the 
requested hearing if still desired is indicated at this time.  
See 38 C.F.R. § 20.703 (2004).  

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions: 

The RO should take appropriate steps to 
contact the veteran in order to determine 
whether he still wants to be scheduled 
for a hearing before a Veterans Law Judge 
of Board of Veterans' Appeals.  Based on 
his response, the RO should undertake all 
indicated action in a timely manner.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




